Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim
This action is in reply to the response filed on 2/8/2022.  Claim 16 has been amended.  Claim 16 is currently pending and has been examined.  
Drawings
The replacement drawings submitted 2/8/2022 have been entered.
The drawings are objected to under 37 CFR 1.84(l) which notes all drawings must be made by a process which will give them satisfactory reproduction characteristics, and 37 CFR 1.84(p)(3) which notes numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.  At least Figs. 4, 5, 7-9, 15, 16B and 17-21 contain small and/or blurry text not in compliance with 37 CFR 1.84(l) and (p)(3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because at least reference characters 1, 2, 3 (and sometimes reference characters going up to 30) are used on all of Figs. 4, 5, 7, 8, 10-16B and 17B-21, where each of reference characters 1, 2, 3 (and sometimes reference characters going up to 30) designates a different component in the various drawings.    
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: paragraph [0242] refers to Fig. 6C.  The application does not include Fig. 6C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The amendment to the specification submitted 2/8/2022 has not been entered.
The attempt in paragraphs [0070], [0087], [0238] and [0239] to incorporate subject matter into this application by reference to various U.S. provisional and non-provisional applications is ineffective because an essential material incorporation by reference may only be done by reference to a U.S. patent or U.S. patent application publication.  Please see 37 CFR 1.57(d).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. An example of some unclear, inexact or verbose terms used in the specification are: paragraph [0144] discusses a Fig. 14B which is not in the drawings and describes a “copy and paste trade” invention that is also unclear.
Appropriate correction is required.


Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Specifically, claim 16 recites the limitation “transmitting, with the communication interface, probability values for various profits corresponding to the risk profile, for display to a trader”.   The specification at paragraphs [0224], [0230] and [0263] discusses plotting profit potential, [0096] discusses an algorithm to forecast returns and paragraph [0151] discusses a rule creator with design updates. However, the specification when examined as a whole does not disclose how the function or result of transmitting, with the communication interface, probability values for various profits corresponding to the risk profile, for display to a trader is performed or achieved.
Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – is the claim directed to a process, machine, manufacture or composition of matter.  The system of claim 16 is within the statutory categories of invention.
Step 2A, prong one – does the claim recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Here, independent claim 16 recites:
16. An options trading system on a data communication network, and implemented at least partially in hardware, for providing trading orders from volatility ranks per strike by generating statistical price distribution superimposed over a risk profile, the system comprising: 
a processor; 
a network communication interface of the options trading system, communicatively coupled with the processor and the data communication network, to receive a selection of an underlying asset for a price statistical analysis concerning a potential trade, 
wherein the network communication interface receives a time period for historical price data for the underlying asset during the time period from an asset history database, 
wherein the processor of the options generates statistical probabilities from normalized 2 of 8Atty. Dckt. No.: SJO-009 historical price data by converting price value differences to percentage value differences, 
receiving current price data for the underlying asset; 
receiving a time period for the price statistical analysis of the potential trade; 
receiving an option trade for the underlying asset; 
receiving a selected risk profile for the potential trade; 
generating the price statistical probability from a number of occurrences at each price point relative to the total number of occurrences at all price points; 
ranking current volatility for option strikes; 
superimposing, with the processor, the statistical probability of the price over a risk profile for the selected time period; 
transmitting, with the communication interface, probability values for various profits corresponding to the risk profile, for display to a trader; and 
receiving a trading order from volatility ranks per strike, from the user. 


Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 16, claim 16 only contains mere instructions to implement the abstract idea on an options trading server in its ordinary capacity (e.g., to receive, store, or transmit data) for a fundamental economic practice or commercial interaction.  Accordingly, the recitation in claim 16 of an options trading server does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 16 does not pertain to an improvement in the functioning of the options trading server itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 16, claim 16 recites well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, arranging historical and transaction information on a GUI to assist a trader in making trades is well known as evidenced by 
In view of the above analysis, independent claim 16 is not patent eligible.

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Forsythe (US 8,315,938) in view of Babel (US 2012/0041891).
Claim 16 recites:
An options trading system on a data communication network, and implemented at least partially in hardware, for providing trading orders from volatility ranks per strike by generating statistical price distribution superimposed over a risk profile, the system comprising: a processor; a network communication interface of the options trading system, communicatively coupled with the processor and the data communication network, (Forsythe, 1:64, processor configured to execute instructions; Figs. 3A and 3B, 3:16-3:18, volatility overlay; Fig. 6, 5:31-5:49, networked systems 601, 602, 603)
to receive a selection of an underlying asset for a price statistical analysis concerning a potential trade, (Forsythe, Fig. 3A, 3:26-3:31, description 312 is trade being analyzed) 
wherein the network communication interface receives a time period for historical price data for the underlying asset during the time period from an asset history database, (Forsythe, Fig. 3A, 3:34-3:36, chart 316 displays stock price up to current day; Fig. 6, 5:36, systems for storing historical data)  
wherein the processor of the options generates statistical probabilities from normalized 2 of 8Atty. Dckt. No.: SJO-009 historical price data by converting price value differences to percentage value differences; (Forsythe, Fig. 3A, 3:31-3:49, drop down 315 to select style of chart 316 showing normalized historical price data and terrain of potential future option position prices)
receiving current price data for the underlying asset; (Forsythe, Fig. 3A, 3:40-3:41, text 327 indicates a live quote for the underlying instrument)
receiving a time period for the price statistical analysis of the potential trade; (Forsythe, Fig. 3A, description 312 includes expiration dates for trade and type of spread)
receiving an option trade for the underlying asset; (Forsythe, Fig. 3A, 3:27-3:28, description 312 includes that “Buy” indicates a purchase)

generating the price statistical probability from a number of occurrences at each price point relative to the total number of occurrences at all price points; ranking current volatility for option strikes; superimposing, with the processor, the statistical probability of the price over a risk profile for the selected time period; (Forsythe, Fig. 3A, 3:35-3:39, chart 316 includes Spectral Map illustrating terrain of potential future option position prices overlaid between current date and the expiration date of the option position; Figs. 3A and 3B, 3:16-3:18, volatility overlay; 4:22-4:27, adjust implied volatility for impacts on risk profile, probabilities and risk metrics .  Although Forsythe clearly discloses considering the impact of volatility, Forsythe does not specifically disclose ranking current volatility for option strikes.  However, the related art reference Babel, [0026], [0041], [0043], discusses calculating the volatility for each option strike and stored in a database to create an index reading on ranking under BRI.  It would have been obvious to modify the risk metrics of Forsythe to further include a ranking of volatility for option strikes as disclosed in Babel in order to more effectively analyze an option trade in view of volatility as discussed in Forsythe, Fig. 3B, 3:30-4:19.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Babel in Forsythe since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of option analysis and one of ordinary skill in the art would recognize the combination to be predictable.)
transmitting, with the communication interface, probability values for various profits corresponding to the risk profile, for display to a trader; and (Forsythe, Fig. 3B, 3:66-4:2, text 324 
receiving a trading order from volatility ranks per strike, from the user.  (Forsythe, Fig. 3A, 3:27-3:28, description 312 includes that “Buy” indicates a purchase; Figs. 3A and 3B, 3:16-3:18, volatility overlay; 4:22-4:27, adjust implied volatility for impacts on risk profile, probabilities and risk metrics; see also Fig. 7, 5:51-5:67, analytics and charting servers 711 provide risk metrics for positions and price charts)

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered and are addressed below.
Regarding the objections to the drawings, the replacement drawings have been entered.  The objection to the drawings based on the drawings skipping from Fig. 3 to Fig. 12 has been withdrawn.  The remaining objections have been maintained as it does not appear that any changes were made to the drawings besides renumbering the figures.  
Regarding the objection to the specification, the amended specification has not been entered.  The sections changing the drawings have paragraphs numbers that do not correspond with the paragraph numbers in the specification as filed and the other paragraphs listed in the amendment to the specification contain no changes.  The Applicant’s argument regarding priority consists of an asterisk (*), so there is nothing to respond to.  As the term “histogram” has been removed from the claims, the objection based on lack of antecedent basis for this term has been withdrawn.    
Regarding the rejection of claim 16 under 35 U.S.C. 112(a), this rejection is maintained.  Regarding the citation to paragraph [0074], neither this paragraph nor the remainder of the specification when examined as a whole does not disclose how the function or result of transmitting, with the communication interface, probability values for various profits corresponding to the risk profile, 
Regarding the rejection under 35 U.S.C. 101, the Applicant’s arguments are not persuasive.  As the Applicant’s sole argument is that “The nonobvious combination of claim 16 represents significantly more than any alleged abstract idea”, there is no argument to respond to.    
Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claim is addressed in detail above.  Applicant’s sole argument is that Forsythe does not disclose “superimposing, with the processor, the statistical probability of the price over a risk profile for the selected time period”.  The Examiner respectfully disagrees.  Please see the spectral map of Forsythe as discussed in detail above.   
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing options spreads superimposed over a visual, volatility-rank-per-strike option in the technological environment of a computer system.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, arranging transactional information on a graphical user interface in a manner that assists traders in processing information are all familiar elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kato (US 2014/0250029) discusses superimposing an image to identify a trading opportunity, [0084].
White (US 2006/0282369) discusses superimposing a visual indication of a created trade order on the market activity histogram, Claim 5.
Defario (US 2002/0004774) discusses trading performance data superimposed over a financial market index for a same time period, Fig. 12, [0037].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
 /DAVID P SHARVIN/ Primary Examiner, Art Unit 3692